
	
		I
		111th CONGRESS
		1st Session
		H. R. 2922
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2009
			Mr. Flake introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish a downpayment requirement for Rural Housing
		  Service direct and guaranteed single-family home loan programs, to repeal the
		  downpayment assistance initiative under subtitle E of title II of the
		  Cranston-Gonzalez National Affordable Housing Act, and to prohibit use of
		  amounts provided under certain other programs for downpayment
		  assistance.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Assistance Downpayment Reform
			 Act of 2009.
		2.Downpayment
			 requirement for Rural Housing Service single-family home loan
			 programsSection 501 of the
			 Housing Act of 1949 (42 U.S.C. 1471) is amended by adding at the end the
			 following new subsection:
			
				(k)Downpayment
				requirementThe Secretary may
				not make a loan under section 502 to any borrower, or provide a guarantee under
				section 502(h) for any loan to any borrower, unless the borrower under the loan
				has paid, in cash or its equivalent, on account of the property to be acquired
				or refinanced with the proceeds of such loan an amount equal to not less than
				3.5 percent of the appraised value of the property or such larger amount as the
				Secretary may
				determine.
				.
		3.Repeal of
			 downpayment assistance initiativeTitle II of the Cranston-Gonzalez National
			 Affordable Housing Act is amended by striking subtitle E (42 U.S.C. 12821 et
			 seq.).
		4.Prohibition of
			 use of certain funds for downpayment assistance
			(a)Community
			 development block grant programSection 105 of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5305) is amended by adding at the end the
			 following new subsection:
				
					(i)Prohibition on
				use of assistance for downpaymentsNotwithstanding any other provision of law
				(including subparagraph (D) of section 105(a)(25) of this title, as in effect
				pursuant to Public Law 104–204 (110 Stat. 2887)), no amount from a grant made
				under this title may be used to provide downpayment assistance on behalf of any
				family or person for the acquisition of a
				residence.
					.
			(b)Neighborhood
			 stabilization programSubsection (d) of section 2301 of the
			 Housing and Economic Recovery Act of 2008 (42 U.S.C. 5301 note) is amended by
			 adding at the end the following new paragraph:
				
					(4)Prohibition on
				use of assistance for downpaymentsNotwithstanding any other provision of law,
				no amounts made available under this section may be used to provide downpayment
				assistance on behalf of any family or person for the acquisition of a
				residence.
					.
			
